Exhibit 10.1

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO LEASE AGREEMENT (hereinafter referred to as this
“Second Amendment”) is entered into this 3rd day of June, 2003, by and between
485 PROPERTIES, LLC, a Delaware limited liability company (hereinafter referred
to as “Landlord”), and EBIX.COM, INC. a Delaware corporation, f/k/a Delphi
Information Systems, Inc. (hereinafter referred to as “Tenant”),

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant, entered into that certain Lease Agreement, dated
October 20, 1998 (hereinafter referred to as the “Office Lease”), as amended by
that certain First Amendment to Lease Agreement between Landlord and Tenant,
dated February 10, 2000 (hereinafter referred to as the “First Amendment”; the
Office Lease, as amended by the First Amendment, is hereinafter sometimes
referred to as the “Lease”), pursuant to which Tenant leased certain premises
known as Suite 2850 on the twenty-eighth (28th) floor and Suite 3200 on the
thirty-second (32nd) floor of the building presently known as “Corporate Center
V” located at Five Concourse Parkway, Atlanta, Georgia 30328 (hereinafter
referred to as the “Building”), which premises are more particularly described
in the Lease (hereinafter referred to as the “Premises”);

 

WHEREAS, Landlord and Tenant desire to amend the Lease to extend further the
term of the Lease and to provide for certain other related matters, as are more
particularly set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and conditions
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree to amend
the Lease as follows:

 

1.             Defined Terms.  Capitalized terms used herein, unless otherwise
defined herein, shall have the meanings given such terms in the Lease.

 

2.             Term. The Term of the Lease is hereby extended for a period
(hereinafter referred to as the “Extension Period”) of seven (7) years and five
(5) months, commencing June 1, 2003 (hereinafter sometimes referred to as the
“Effective Date”) and continuing through to and including a new term expiration
date of October 31, 2010 (the “New Term Expiration Date”).

 

3.             Terms of the Lease.  The lease of the Premises during the
Extension Period shall be pursuant to all of the terms and conditions of the
Lease as in effect from time to time; provided, however, that Landlord and
Tenant hereby agree that, from and after the Effective Date, the Lease shall be
modified as follows:

 

--------------------------------------------------------------------------------


 

a.             Paragraph 2.  Rent.  Notwithstanding anything to the contrary in
the Lease, effective as of the Effective Date, Monthly Rental for the Premises
shall be payable to Landlord at P.O. Box 402862, Atlanta, Georgia 30384-2862 or
at such other place Landlord designates, without demand, deduction or setoff, in
the following amounts:

 

Period

 

Base Rental
Per Rentable
Square Foot
Per Annum

 

Annual Rental

 

Monthly Rental

 

 

 

 

 

 

 

 

 

06/01/03-05/31/04

 

$

20.50

 

$

200,920.56

 

$

16,743.38

 

06/01/04-05/31/05

 

$

21.01

 

$

205,919.04

 

$

17,159.92

 

06/01/05-05/31/06

 

$

21.54

 

$

211,113.60

 

$

17,592.80

 

06/01/06-05/31/07

 

$

22.07

 

$

216,308.04

 

$

18,025.67

 

06/01/07-05/31/08

 

$

22.63

 

$

221,796.60

 

$

18,483.05

 

06/01/08-05/31/09

 

$

23.19

 

$

227,285.16

 

$

18,940.43

 

06/01/09-05/31/10

 

$

23.77

 

$

232,969.80

 

$

19,414.15

 

06/01/10-10/31/10

 

$

24.37

 

$

238,850.40

 

$

19,904.20

 

 

b.             Paragraph 3.  Reimbursement for Increases in Operating Expenses
and Taxes.  On and after the Effective Date, Tenant, in addition to Monthly
Rental payable with respect to the Premises, shall pay, as additional rental,
Tenant’s Share with respect to the Premises of increases in the Operating Costs
for any calendar year during the term of the Lease, as modified hereby
(commencing with calendar year 2004), over the “Initial Operating Costs,” which
for this purpose only shall be the actual Operating Costs for calendar year
2003, as adjusted pursuant to the terms of the Lease.  Notwithstanding the
foregoing, Tenant shall remain obligated to pay additional rental under
Paragraph 3 of the Lease for the portion of calendar year 2003 falling prior to
the Effective Date, the same as if Initial Operating Costs had not been adjusted
pursuant to this Paragraph 3.b.

 

4.             Tenant Improvements.

 

a.             Tenant agrees to accept the Premises in its “AS IS” condition,
and Landlord shall have no obligation to perform any work with respect to the
Premises, or to provide any allowances with respect thereto, except as otherwise
hereinafter expressly provided in this Paragraph 4.  Any alterations or
refurbishment to the Premises (“Tenant Improvements”) shall be performed subject
to and in accordance with the provisions of this Paragraph 3 and Exhibit C-1 to
the First Amendment.  The terms and conditions of said Exhibit C-1 to the First
Amendment shall apply to the Premises as if the Premises were the “First
Amendment Expansion Area” under said Exhibit C-1 except for the following
revisions;

 

(i)            Tenant shall provide to Architect all specifications, information
and documents necessary to enable Architect to prepare the Tenant Space Plans as
soon as reasonably possible (but in no event later than June 3, 2003)
(subsection 1 Section 2.01);

 

2

--------------------------------------------------------------------------------


 

(ii)           Within five (5) working days after receipt of all items,
described in subparagraph (i) above, Architect shall prepare and deliver to
Tenant the Tenant Space Plans (subsection 2 Section 2.01);

 

(iii)          The prospective bidders for the engagement as “Contractor” under
Article 5, subsection A, shall be (1) Raven Construction, (2) Schoppman Freese,
and (3) KR Whitwer;

 

(iv)          Landlord designates Stacey Milam as Landlord’s Agent under Section
6.01;

 

(v)           The “Allowance” shall be revised as set forth below; and

 

(vi)          The following sentence shall be inserted at the end of Paragraph 2
of Section 4.02:

 

“Such fees and costs may be funded out of the Allowance, to the extent
available.”

 

b.             Tenant acknowledges that the Premises was previously improved for
occupancy, and all improvements existing on the date of this Second Amendment
shall be left in place by Landlord and shall be available for reuse or shall be
demolished by Tenant as part of the Tenant Improvement Costs with respect to the
Premises for which Tenant is responsible under the Lease and this Second
Amendment.  Notwithstanding the foregoing or anything to the contrary contained
herein, Landlord shall provide an Allowance to Tenant for the purpose of paying
a portion of the Tenant Improvements Costs respecting the Premises in the amount
of up to One Hundred Ninety-Six Thousand Twenty and No/100 Dollars ($196,020.00)
in total (and not per square foot).  Landlord agrees to contribute said amount
toward the Tenant Improvement Costs in accordance with the provisions of Section
4.01 of said Exhibit C-1 (the Tenant Improvement Costs shall include, without
limitation, (i) the space designer fees for Tenant Improvements and (ii)
construction supervision fees as provided in said Exhibit C-1). Tenant shall pay
to Landlord the amount of any excess Tenant’s Costs in the manner provided in
Section 4.3 of said Exhibit C-1.  If any portion of the Refurbishment Allowance
has not been advanced by Landlord on or before November 30, 2003, (such date to
be extended by one (1) day for each day of delay not resulting from a Tenant
Delay) the unused and remaining portion shall be retained by Landlord, and
Tenant shall have no right to such unexpended Refurbishment Allowance.

 

c.             In order to induce Landlord to deliver the Premises to Tenant
prior to the installation of the Tenant Improvements and to complete
installation of the Tenant Improvements during Tenant’s occupancy of the
Premises, Landlord and Tenant hereby agree as follows:

 

(i)                Landlord shall deliver the Premises to Tenant in its “AS-IS”
condition on the Commencement Date.  Tenant acknowledges that Landlord and
Landlord’s

 

3

--------------------------------------------------------------------------------


 

agents have made no representations or warranties with respect to the Premises
and no warranties shall be implied under any applicable rule of law.

 

(ii)               The Tenant Improvements shall be designed and installed in
accordance with the provisions of this Paragraph 3 and Exhibit C-1 to the First
Amendment.  Tenant expressly acknowledges that, at Tenant’s request and in
reliance on this Paragraph 4, Landlord has agreed to grant Tenant occupancy of
the Premises prior to completion of the Tenant Improvements, and that completion
of the Tenant Improvements during Tenant’s occupancy of the Premises may result
in the inconvenience of Tenant or the interference with the conduct of Tenant’s
business in the Premises.  Tenant hereby accepts such consequences and assumes
all risks associated therewith.

 

(iii)              Landlord shall have the right to recapture some or all of the
space within the Premises on a temporary basis for the construction and
installation of the Tenant Improvements.  Landlord shall coordinate any such
recapture with Tenant in order to mitigate any inconvenience to Tenant resulting
therefrom.  During the construction of the Tenant Improvements, Tenant shall
cooperate with Landlord in providing Landlord, its agents, employees and
contractors, with access to the Premises for construction and installation of
the Tenant Improvements.  Notwithstanding such recapture, there shall be no
adjustment to or abatement of the Base Rental and other charges under the Lease.

 

(iv)             Tenant acknowledges and agrees that Landlord, its agents,
employees and contractors may experience delays and additional costs and
expenses (such as, by way of example and not limitation, overtime charges) in
the construction and installation of the Tenant Improvements due to Tenant’s
occupancy of the Premises and that any such delay shall be deemed a delay caused
by Tenant and any such additional costs and expenses shall be paid by Tenant to
Landlord in accordance with the provisions of this Paragraph 3 and Exhibit C-1
to the First Amendment.

 

(v)              Tenant hereby indemnifies and agrees to hold Landlord, its
agents, employees and contractors harmless from and against any and all
liabilities, claims, demands, allegations, assessments, losses, costs, damages
and expenses of any nature whatsoever (including, but without limiting the
generality of the foregoing, attorneys’ fees and court costs) that Landlord may
incur, sustain or suffer or which may be asserted or charged against Landlord
arising out of, pertaining to or in any way connected with Landlord’s completion
of the Tenant Improvements other than any such liabilities, claims, demands, 
losses, costs, damages or expenses arising out of injury to or death of any
person or damage to any property as a result of the negligence or willful
misconduct of Landlord or its agents, employees or contractors (individually a
“Claim” or collectively “Claims”).  Tenant acknowledges that Landlord may
discover, incur or suffer from Claims which were unknown or unanticipated as of
the date of this Lease and that Tenant is assuming

 

4

--------------------------------------------------------------------------------


 

the risk of such unknown and unanticipated Claims and agrees that this paragraph
applies to such unknown and unanticipated Claims.

 

d.             Notwithstanding anything in this Paragraph 4 to the contrary,
Landlord and Tenant hereby acknowledge and agree that the Tenant Improvements to
the First Amendment Expansion Area were substantially completed and all costs
and expenses therefor were paid in full in accordance with Paragraph 6 of the
First Amendment and Exhibit C-1 thereto.

 

5.             Paragraph 10.        Default by Tenant.  Landlord’s Remedies.
 Effective as of the Effective Date, Paragraph 10 of the Lease shall be amended
as follows:

 

a.             The first (1st) sentence of subparagraph 10(a)(i) shall be
deleted in its entirety and the following new sentence shall be inserted in lieu
thereof:

 

“The Rent or any other sum of money due of Tenant hereunder is not paid within
ten (10) days of the date notice of such late payment is received by Tenant;
provided, however, if more that two (2) payments due of Tenant hereunder in any
one (1) calendar year are not made until after notice of such late payment is
received by Tenant, then it shall be an event of default hereunder by Tenant if
any subsequent payment due of Tenant hereunder in the same calendar year is not
made within ten (10) days of the date when due.”

 

b.             The second (2nd) sentence of subparagraph 10(b)(i) shall be
deleted in its entirety and the following new sentence shall be inserted in lieu
thereof:

 

“If Tenant shall fail to do so, Landlord may, without further notice and without
prejudice to any other remedy Landlord may have, enter upon the Premises and
expel or remove Tenant and Tenant’s effects in accordance with the dispossessory
procedures set forth in O.C.G.A. §§ 44-7-50 et seq.”

 

c.             The first (1st) sentence of subparagraph 10(b)(iii) shall be
deleted in its entirety and the following new sentence shall be inserted in lieu
thereof:

 

“Dispossess Tenant in accordance with the dispossessory procedures set forth in
O.C.G.A. §§ 44-7-50 et seq.”

 

d.             Subparagraph 10(c) shall be deleted in its entirety and the
following new subparagraph 10(c) shall be inserted in lieu thereof:

 

“Notwithstanding anything in this Lease to the contrary, neither Landlord nor
Tenant shall be liable to the other for any indirect, consequential, exemplary
or punitive damages resulting from its default under this Lease, except in the
event of a holdover by Tenant; provided, however, that nothing in this
subparagraph (c) shall limit either Landlord’s or Tenant’s right, subject to the
other provisions of this Lease, to collect compensatory

 

5

--------------------------------------------------------------------------------


 

damages and costs from the other as a result of a default by the other party
under this Lease.”

 

6.             Paragraph 11. Assignment and Subletting.  Effective as of the
Effective Date, Paragraph 11 of the Lease shall be amended as follows:

 

a.                 The first (1st) sentence of subparagraph 11(a) shall be
deleted in its entirety and the following new sentence shall be inserted in lieu
thereof:

 

“Tenant shall not sublet any part of the Premises, nor assign this Lease or any 
interest herein, nor, once any such sublet and assignment is consented to by
Landlord, amend or modify the terms of such sublet or assignment, without the
prior consent of Landlord, which consent shall not be unreasonably withheld or
delayed.”

 

b.                 Subparagraph 11(c) shall be deleted in its entirety and the
following subparagraph 11(c) is inserted in lieu thereof:

 

“(c)         Tenant shall have the right to assign the lease or sublet the
Premises, or any part thereof, without Landlord’s consent, but subject to
Landlord’s right to notice and prohibition contained herein, to any corporation
which controls, is controlled by, or is under common control with Tenant, or to
any corporation resulting from a merger or consolidation transaction with
Tenant, or to any corporation which acquires all or substantially all of the
assets of Tenant (any one of such entities being hereinafter referred to as an
“Affiliate”), provided that (i) the tangible net worth of the Affiliate is equal
to or greater than the greater of Tenant’s tangible net worth on the date of
this Lease and Tenant’s tangible net worth immediately prior to the effective
date of the assignment or sublease, (ii) in the event of a sublease or if Tenant
remains in existence as a separate legal entity following consummation of the
assignment, it shall not be released from liability under this Lease, (iii)
Tenant shall give written notice  to Landlord of the proposed assignment or
sublease reasonably in advance of the consummation thereof and (iv) in the event
of an assignment, the Affiliate shall unconditionally assume in a writing
reasonably acceptable to Landlord all of Tenant’s obligations under the Lease
effective upon the consummation of the assignment.  As used in the immediately
preceding sentence, the term “control” means, with respect to a corporation, the
right to the exercise, directly or indirectly, of more than forty percent (40%)
of the voting rights attributable to the shares of the controlled corporation,
and, with respect to any entity that is not a corporation, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the controlled entity. Notwithstanding the foregoing,
any such sublease or assignment must not have been entered into, in whole or in
part, as a subterfuge to avoid the obligations and restrictions set forth in
this Lease.  Furthermore, if

 

6

--------------------------------------------------------------------------------


 

Landlord reasonably determines that the proposed sublessee or occupant is
engaged in a business which would materially interfere with the operation of the
Property or that permitting the subletting or occupancy would cause a violation
by Landlord of its obligations under any lease covering a portion of the
Property, Landlord shall have the right to prohibit such arrangement based upon
the issue of the business of the proposed sublessee or occupant or the
compatibility of the proposed sublessee or occupant with the businesses in the
Building.  No subletting permitted by this Paragraph 11 shall relieve Tenant of
its primary liability under this Lease.”

 

7.             Indemnification and Hold Harmless.  On and after the Effective
Date, the Lease is hereby amended by deleting subparagraph 15(a) of the Office
Lease in its entirety, and by inserting the following subparagraph 15(a) in lieu
thereof:

 

(a)           Tenant hereby indemnifies and holds Landlord harmless from and
against any injury, expense, damage, liability or claim, imposed on Landlord by
any person whomsoever due to damage to the Premises, claims for injuries to the
person or property of any other tenant of the Building or of any other person in
or about the Building for any purpose whatsoever, or administrative or criminal
action by a governmental authority, provided that such injury, expense, damage,
liability or claim results either directly or indirectly from the act, omission,
negligence, misconduct or breach of any provisions of this Lease by Tenant, the
agents, servants, or employees of Tenant, or any other person entering upon the
Premises under express or implied invitation or consent of Tenant.  Tenant
further agrees to reimburse Landlord for any costs or expenses, including, but
not limited to, court costs and reasonable attorney’s fees, which Landlord may
incur in investigating, handling or litigating any such claim or any action by a
governmental authority.

 

8.             Tenant’s Insurance.  On and after the Effective Date, the Lease
is hereby amended by deleting Paragraph 16 (Tenant’s Insurance) of the Office
Lease in its entirety, and by inserting the following Paragraph 16 in lieu
thereof:

 

“16.         TENANT’S INSURANCE.

 

Tenant shall carry during the Term (and any other period during which Tenant is
in possession of the Premises, with all premiums paid prior to the due date at
Tenant’s sole expense) (i) all risk coverage insurance insuring Tenant’s
interest in its improvements to the Premises and any and all furniture,
equipment, supplies, contents and other property owned, leased, held or
possessed by Tenant and contained therein, such insurance coverage to be in an
amount equal to the full insurable value of such improvements and property, as
such may increase from time to time, (ii) worker’s compensation and employer’s
liability insurance as required by applicable

 

7

--------------------------------------------------------------------------------


 

law, (iii) commercial general liability coverage for injury to or death of a
person or persons and for damage to property occasioned by or arising out of any
construction work being done on the Premises, or arising out of the condition,
use, or occupancy of the Premises, or other portions of the Building or
Property, the limits of such policy or policies to be in amounts not less than
One Million Dollars ($1,000,000) combined single limit for bodily injury and
property damage per occurrence, plus excess coverage of not less than Five
Million Dollars ($5,000,000) combined single limit for bodily injury and
property damage per occurrence, (iv) insurance against thefts within the
Premises, the Building or any project within which the Building is located, and
(v) business interruption insurance with a limit of liability of not less than
One Million Dollars ($1,000,000).  Tenant shall also maintain and provide such
other required evidence to Landlord of any other form of insurance which
Landlord, acting reasonably, requires from time to time in form, in amounts, and
for risks against which a reasonable tenant would insure.  Landlord and Tenant
shall each have included in all policies of insurance respectively obtained by
them with respect to the Building or Premises a waiver by the insurer of all
right of subrogation against the other in connection with any loss or damage
insured against.  To the full extent permitted by law, Landlord and Tenant each
waives all right of recovery against the other, and agrees to release the other
from liability for loss or damage to the extent such loss or damage is covered
by valid and collectible insurance in effect at the time of such loss or damage;
provided, however, that the foregoing release by each party is conditioned upon
the other party’s carrying insurance with the above described waiver of
subrogation, and if such coverage is not obtained or maintained by either party,
then the other party’s foregoing release shall be deemed to be rescinded until
such waiver is either obtained or reinstated.  All said insurance policies shall
be carried with companies licensed to do business in the State of Georgia
reasonably satisfactory to Landlord and rated in Best’s Insurance Guide, or any
successor thereto (or, if there be none, an organization having a national
reputation) as having a general policyholder rating of “A-” and a financial
rating of at least “X.”  All such policies shall be noncancellable except after
twenty (20) days’ written notice to Landlord.  Each policy shall name as
additional insureds Landlord, Landlord’s Property Manager, Landlord’s mortgagee
(if any), parties having a direct or indirect ownership interest in or
contractual relationship with Landlord, and any other person reasonably
designated by Landlord as having a direct or indirect financial interest in or
contractual relationship respecting the Building or Premises and (ii) provide
that it is primary to, and not contributing with, any policy carried by
Landlord, Landlord’s Property Manager, Landlord’s mortgagee (if any), parties
having a direct or indirect ownership interest in or contractual relationship
with Landlord, or other reasonably designated person covering the same loss.  At
Landlord’s request, duly executed certificates of such insurance shall be
delivered to Landlord prior to the Commencement Date and at least thirty (30)
days prior to the expiration of each respective policy

 

8

--------------------------------------------------------------------------------


 

term.”

 

9.             Paragraph 28.  Parking Arrangements.  Effective as of the
Effective Date, Paragraph 28 of the Lease is hereby amended by adding the
following language at the end thereof:

 

“Notwithstanding the foregoing, Landlord shall provide one (1) reserved monthly
parking space for use by Tenant in the Concourse V and VI garage (hereinafter
referred to as the “Garage”); provided that Landlord shall have the right, at
any time, in Landlord’s sole discretion, to relocate such space to a mutually
agreed upon location within the Garage.  Such parking space shall be provided to
Tenant so long as said parking space is available without conflict with the
requirements of present agreements with any tenant of the Building.  Subject to
the foregoing, such parking space shall be provided for the Extension Period at
no additional charge to Tenant. Tenant shall abide by and comply with any and
all regulations promulgated by Landlord with respect to such reserved parking
space.  Landlord shall have no obligations to enforce the reservation of such
reserved parking space.  The parking spaces described in this Paragraph 28, and
Tenant’s rights thereto, shall not be assignable or transferable by Tenant.”

 

10.           Paragraph 30. Right to Relocate.  Effective as of the Effective
Date, Paragraph 30 of the Lease is hereby amended by adding the following
language at the end thereof:

 

“Notwithstanding anything to the contrary in the Lease, effective as of the
Effective Date, Landlord agrees that (x) it shall have no rights to relocate
Tenant from the portion of the Premises located on the thirty-second (32nd)
floor of the Building during the Extension Period and (y) in the event of any
relocation of Tenant’s space located on the twenty-eighth (28th) floor of the
Building, Landlord shall use its reasonable efforts to relocate Tenant to space
in the Building serviced by the high-rise elevator banks .”

 

11.           Paragraph 31. Late Payments.  Effective as of the Effective Date,
Paragraph 31 of the Lease is hereby amended by deleting from the 1st line
thereof the words and symbols “within five (5) days” and inserting the following
words and symbols in lieu thereof,-”within ten (10) days”

 

12.           Right of First Negotiation.  Landlord grants Tenant a right of
first negotiation (the “First Negotiation Right”) to lease additional space
contiguous to the Premises in accordance with the following:

 

a.                       The space that is subject to such First Negotiation
Right shall be all or any portion of the space located on the twenty-eighth
(28th) and thirty-first (31st) floors of the Building that is contiguous to the
Premises (the “First Negotiation Space”).

 

9

--------------------------------------------------------------------------------


 

b.                      Except as provided in this Paragraph 12, if Landlord
makes or receives a written proposal to lease all or any portion of the First
Negotiation Space, Landlord shall notify Tenant in writing (such notice being
hereinafter called the “Offer Notice”) of the availability of such space.  Such
Offer Notice shall specifically describe the portion of the First Negotiation
Space that is the subject of such proposal.  The Offer Notice shall also
constitute an offer by Landlord to lease the space described in the Offer Notice
to Tenant in accordance with the terms of this Paragraph 12. Tenant shall have
ten (10) days after its receipt of such Offer Notice to accept such offer
pursuant to this First Negotiation Right and to lease all of such portion of the
First Negotiation Space described in the Offer Notice from Landlord in
accordance with the terms of this Paragraph 12.

 

c.                       Acceptance by Tenant of the offer set forth in the
Offer Notice shall be deemed effective only if such acceptance is given to
Landlord in a written notice of acceptance (the “Acceptance Notice”)
specifically referring to the Offer Notice to which it relates, received by
Landlord within the ten (10) day period prescribed above for such acceptance. 
To be effective, such Acceptance Notice must accept the offer set forth in the
subject Offer Notice with respect to all of the portion of the First Negotiation
Space described in such Offer Notice.

 

d.                      If Tenant duly and timely delivers to Landlord its
Acceptance Notice within such ten (10) day period in accordance with this
Paragraph 12 and such Acceptance Notice is delivered to Landlord on or before
June 1, 2005, then the following terms shall apply:

 

(i)   The term of the lease of the First Negotiation Space shall commence upon
the earlier to occur of (a) Tenant’s occupancy of the First Negotiation Space
for the purpose of conducting business therefrom, (b) substantial completion of
the tenant improvements with respect to such space or (c) sixty (60) days after
Landlord’s receipt of the Acceptance Notice (such earlier date being hereinafter
referred to as the “Expansion Commencement Date”);

 

(ii)  Base Rental, Additional Rental, and all other sums and charges imposed
under this Lease with respect to the First Negotiation Space shall commence to
accrue with respect to the First Negotiation Space on the Expansion Commencement
Date;

 

(iii) The First Negotiation Space shall become part of the Premises and shall be
leased to Tenant for the remaining portion of the term of the lease of the
Premises upon the terms and conditions (including, without limitation, the same
Base Rental rate per square foot of Rentable Area and the same Base Operating
Expenses and Base Real Estate Taxes) as then and thereafter in effect from time
to time under this Lease for the balance of the Premises, except as otherwise
provided in this subparagraph d.;

 

(iv) Tenant improvements shall be designed and installed in accordance with the
same procedures and conditions as are set forth in Exhibit C hereto; except

 

10

--------------------------------------------------------------------------------


 

that Refurbishment Allowance per square foot of Rentable Area with respect to
the First Negotiation Space shall be equal to the product of $20.00 and a
fraction, the numerator of which is the number of full calendar months, plus the
fraction of any partial calendar months, remaining in the initial term of this
Lease, measured from the Expansion Commencement Date, and the denominator of
which is 89;

 

(v)  Tenant’s Percentage Share shall be adjusted to reflect Tenant’s lease of
the First Negotiation Space; and

 

(vi) Landlord and Tenant agree to enter into an amendment to this  Lease to
document the exercise of the Expansion Option within thirty (30) days after
Landlord’s receipt of the Option Exercise Notice.

 

e.                       If Tenant duly and timely delivers to Landlord its
Acceptance Notice within such ten (10) day period in accordance with this
Paragraph 12 and such Acceptance Notice is delivered to Landlord after June 1,
2005, then the following terms shall apply:

 

(i)   The term of the lease of the First Negotiation Space shall commence upon
the “Expansion Commencement Date”;

 

(ii)  Base Rental, Additional Rental, and all other sums and charges imposed
under this Lease with respect to the First Negotiation Space shall commence to
accrue with respect to the First Negotiation Space on the Expansion Commencement
Date;

 

(iii) Subject to the other terms of this Paragraph 12, the portion of the First
Negotiation Space leased by Tenant pursuant to an Acceptance Notice shall become
part of the Premises and shall be leased to Tenant pursuant to the terms and
conditions of the Lease as applicable to the Premises, subject to revisions
thereto applicable only to the portion of the First Negotiation Space to be
leased by Tenant to reflect Prevailing Market Terms and Conditions. “Prevailing
Market Terms and Conditions” shall mean the then prevailing market economic
terms and conditions (including, without limitation, base rent, rent escalation,
tenant improvement allowance, length of noncancellable lease term, and other
similar matters) for leases comparable to the lease of the Premises for “second
generation” space in the Building comparable to the space to be leased by Tenant
pursuant to its Acceptance Notice, taking into account the creditworthiness of
Tenant.  The Prevailing Market Terms and Conditions shall be determined between
Landlord and Tenant by mutual agreement; however, if Landlord and Tenant cannot
agree, the Prevailing Market Terms and Conditions shall be established in the
manner specified in subparagraph (iv) hereof.

 

(iv) Within five (5) days after Landlord has received Tenant’s Acceptance
Notice, Landlord shall advise Tenant, in writing, of its determination of the
Prevailing Market Terms and Conditions.  Within five (5) days after Tenant’s

 

11

--------------------------------------------------------------------------------


 

receipt of Landlord’s determination of the Prevailing Market Terms and
Conditions, Tenant shall advise Landlord, in writing, whether or not Tenant
accepts or rejects the Prevailing Market Terms and Conditions specified by
Landlord.  Failure to accept or reject the Prevailing Market Terms and
Conditions specified by Landlord shall be deemed acceptance by Tenant.  If
Tenant by notice timely given rejects the Prevailing Market Terms and Conditions
determined by Landlord, Tenant shall specify in such notice either (x) Tenant’s
election to withdraw the Acceptance Notice, in which event the exercise of such
Acceptance Notice shall be nullified and this First Negotiation Right shall be
terminated with respect to the subject portion of the First Negotiation Space,
or (y) Tenant’s election to submit the determination of  Prevailing Market Terms
and Conditions to the procedure outlined below and Tenant’s selection of a real
estate appraiser, who shall act on Tenant’s behalf in determining the Prevailing
Market Terms and Conditions.  Failure to make such election in such response
shall be deemed an election of clause (x) of the immediately preceding
sentence.  Within twenty (20) days after Landlord’s receipt of Tenant’s
selection of a real estate appraiser, Landlord, by written notice to Tenant,
shall designate a real estate appraiser, who shall act on Landlord’s behalf in
the determination of the Prevailing Market Terms and Conditions.  Within twenty
(20) days of the selection of Landlord’s appraiser, the two appraisers shall
render a joint written determination of the Prevailing Market Terms and
Conditions.  If the two appraisers are unable to agree upon a joint written
determination within said twenty (20) day period, each appraiser shall render
his or her own written determination and the two appraisers shall select a third
appraiser within such twenty (20) day period (or, if such appraisers cannot be
agreed upon by the appraisers, the third appraiser shall be selected by lot from
a list of not less than five (5) appraisers recommended by the President of the
Georgia Chapter of the National Association of Industrial and Office
Properties).  Within twenty (20) days after the appointment of the third
appraiser, the third appraiser shall select one of the determinations of the two
appraisers originally selected, without modification or qualification.  All
appraisers selected in accordance with this subparagraph shall have at least ten
(10) years prior experience in the metropolitan Atlanta commercial leasing
market and shall be members of one or more of the National Association of
Industrial and Office Properties, the American Institute of Real Estate
Appraisers, the Atlanta Board of Realtors or similar professional organization. 
If either Landlord or Tenant fails or refuses to select an appraiser, the other
appraiser shall alone determine the Prevailing Market Terms and Conditions. 
Landlord and Tenant agree that they shall be bound by the determination of
Prevailing Market Terms and Conditions pursuant to this subparagraph for the
lease of the subject space.  Landlord shall bear the fees and expenses of its
appraiser; Tenant shall bear the fees and expenses of its appraiser; and
Landlord and Tenant shall share equally the fees and expenses of the third
appraiser, if any.

 

12

--------------------------------------------------------------------------------


 

f.                       If Tenant does not duly and timely deliver to Landlord
its Acceptance Notice within the aforesaid ten (10) day period in accordance
with this Paragraph 12, then Tenant shall be deemed to have elected not to
accept Landlords’ offer set forth in the subject Offer Notice, and Tenant’s
rights with respect to the portion of the First Negotiation Space described in
such Offer Notice shall terminate and be of no further force or effect, and
Landlord shall be free to enter into a lease with a prospective tenant with
respect to all or any part of that portion of the First Negotiation Space that
was the subject of such Offer Notice, plus additional space leased in
conjunction therewith (including, without limitation, an additional portion of
the First Negotiation Space, provided such additional portion of the First
Negotiation Space does not have more than thirty percent (30%) of the Rentable
Area of the portion of the First Negotiation Space that was offered to Tenant
pursuant to the Offer Notice)

 

g.                      Landlord shall have the right to enter into a lease of
all or a portion of the First Negotiation Space with a tenant or subtenant other
than Tenant occupying such space on the date such space is so leased by Landlord
without first being required to submit an Offer Notice to Tenant; and such lease
with any such occupant shall be superior to, but shall not have the effect of
terminating, Tenant’s rights under this Paragraph 12.

 

h.                      Notwithstanding anything in this Paragraph 12 to the
contrary, Tenant shall have no right to exercise any right or option under this
Paragraph 12, nor shall Landlord have any obligation to submit an Offer Notice
to Tenant with respect to any portion of the First Negotiation Space before
entering into a third party lease with respect thereto, or to enter into any
lease of any portion of the First Negotiation Space with Tenant, at any time
during which either (i) an Event of Default exists with respect to Tenant under
this Lease, (ii) this Lease is not in full force and effect,  (iii) Tenant has
assigned this Lease or has entered into a sublease with respect to all or any
portion of the Premises, or (iv) Tenant is in default under any other written
agreement with Landlord.

 

13.           Deleted Provisions.  Effective as of the Effective Date, the Lease
is hereby amended by deleting the following provisions in their entirety:

 

a.             Special Stipulation No. 2 of the Office Lease (“Renewal of
Lease”)

 

b.             Paragraph 6 of the First Amendment (“Tenant Improvements”)

 

14.           Brokerage Commissions.  Tenant represents and warrants that it has
not retained or consulted with a broker, agent or commission salesperson with
respect to the negotiation of this Second Amendment, and that no commissions,
fees or compensation of any kind are due and payable in connection herewith to
any broker, agent or commission salesperson acting for or on behalf of Tenant.
Tenant agrees to indemnify and hold Landlord harmless from all loss, cost and
damage suffered or incurred by Landlord as the result of any breach by Tenant of
the representation and warranty contained in this Paragraph 14.  Except for
Cousins

 

13

--------------------------------------------------------------------------------


 

Properties Services LP, no broker, agent or commission salesperson has
represented Landlord in the negotiation of this Second Amendment, and Landlord
has agreed to compensate Cousins Properties Services LP for its services in
accordance with the terms of separate commission agreement between Landlord and
Cousins Properties Services LP.

 

15.           No Further Amendments; Ratification.  Except as expressly amended
herein, all terms and conditions of the Lease remain unamended in full force and
effect and are ratified and confirmed by Landlord and Tenant.  In the event of
any conflict between the terms and conditions of this Second Amendment and any
of the terms and conditions of the Lease, the terms and conditions of this
Second Amendment shall control.

 

16.           Basic Lease Information. The Basic Lease Information attached to
this Second Amendment as Exhibit A-2 is hereby inserted herein to state certain
of the terms of the Lease with respect to the Premises for the Extension Period.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Second Amendment to be
executed under seal, on the day and year first above written.

 

 

LANDLORD:

 

 

 

 

 

485 PROPERTIES, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Harry St. Clair

 

 

 

Name:

Harry St. Clair

 

 

 

Title:

Assistant Secretary

 

Date executed by

 

 

Landlord:

6/26/03

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

14

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECOND AMENDMENT TO LEASE AGREEMENT]

 

 

TENANT:

 

 

 

 

 

 

 

 

EBIX.COM, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ James W. Satterfield, EVP

(SEAL)

 

 

 

Authorized Signature

 

 

 

 

 

 

James W. Satterfield, EVP

 

 

 

 

Type Name of Signatory

 

 

 

 

Date executed by

By:

 

(SEAL)

 

Tenant:

June 3, 2003

 

 

Authorized Signature

 

 

 

 

 

 

 

 

 

 

 

Type Name of Signatory

 

 

 

 

 

(CORPORATE SEAL)

 

*Note:    If Tenant is a corporation, two authorized corporate officers must
execute this Second Amendment in their appropriate capacities for Tenant,
affixing the corporate seal.

 

By the execution and delivery of this Second Amendment, Tenant has made and
shall be deemed to have made a continuous and irrevocable offer to Lease the
Premises, on the terms contained in this Second Amendment, subject only to
acceptance by Landlord (as evidenced by Landlord’s signature hereon), which
Landlord may accept in its sole and absolute discretion.

 

Tenant’s Federal Employer Identification Number:                    

 

15

--------------------------------------------------------------------------------


 

Exhibit A-2

 

CORPORATE CENTER V

BASIC LEASE INFORMATION

 

Lease Date

 

Office Lease, dated October 20, 1998 (amended by First Amendment, dated February
10, 2000, amended by Second Amendment, dated June 3, 2003)

 

 

 

Landlord

 

485 PROPERTIES, LLC, a Delaware limited liability company

 

 

 

Tenant

 

EBIX.COM, INC., a Delaware corporation

 

 

 

Building Name

 

Corporate Center V

 

 

 

Building Address

 

Five Concourse Parkway
Atlanta, Georgia 30328

 

 

 

Premises

 

Suite 2850 and 3200

 

 

 

Lease Term

 

Seven (7) years and five (5) months*

 

 

 

Effective Date

 

June 1, 2003

 

 

 

Expiration Date

 

October 31, 2010

 

 

 

Total Building
Rentable Area

 

687,107 square feet

 

 

 

Rentable Area

 

9,801 square feet

 

 

 

Tenant’s Share

 

1.5%

 

 

 

 

Annual Rental

06/01/03-05/31/04

 

$

20.50

 

(per rentable square

06/01/04-05/31/05

 

$

21.01

 

foot per annum )

06/01/05-05/31/06

 

$

21.54

 

 

06/01/06-05/31/07

 

$

22.07

 

 

06/01/07-05/31/08

 

$

22.63

 

 

06/01/08-05/31/09

 

$

23.19

 

 

06/01/09-05/31/10

 

$

23.77

 

 

06/01/10-10/31/10

 

$

24.37

 

 

1

--------------------------------------------------------------------------------


 

Operating Costs
Base Year

 

Calendar year 2003

 

--------------------------------------------------------------------------------

* Note:   This Basic Lease Information is only for the portion of the Lease term
commencing on the Effective Date.  It does not address the portion of the Lease
term falling prior to that date.

 

Security Deposit

 

N/A

 

 

 

Landlord’s Address

 

For Notices:

 

 

485 PROPERTIES, LLC

 

 

c/o Cousins Properties Services LP

 

 

Five Concourse Parkway

 

 

Suite 1200

 

 

Atlanta, Georgia 30328-6111

 

 

Attn:       Stacey Milam

 

 

 

Tenant’s Address

 

For Notices:

 

 

EBIX.COM, INC.

 

 

Five Concourse Parkway

 

 

Suite 2850

 

 

Atlanta, Georgia 30328

 

 

Attn:       Jim Satterfield

 

 

 


TENANT’S BROKER


 


N/A

 

 

 

Landlord’s Allowance

 

$196,020.00 (one-time only)

 

2

--------------------------------------------------------------------------------